Citation Nr: 0306453	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  02-03 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rate of dependency and indemnity 
compensation (DIC) benefits for the surviving parent of the 
veteran based on the need for regular aid and attendance of 
another person.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran served on active duty during the Vietnam Conflict 
and died of combat wounds in Vietnam in January 1968.  The 
appellant is the veteran's mother.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that denied the appellant's claim for an 
increased rate of DIC based on the need for regular aid and 
attendance.  The appellant requested and was scheduled for a 
Board hearing at the RO in June 2002.  In May 2002, the 
appellant withdrew her request for a Board hearing.


FINDINGS OF FACT

1.  The appellant's disabilities include congestive heart 
failure, hypertension, hip fracture, kyphoscoliosis with 
resulting restrictive lung disease, and severe osteoporosis.

2.  The appellant's disabilities render her so helpless as to 
be unable to care for some of her daily personal needs 
without assistance from others, and they render her unable to 
protect herself from the hazards and dangers incident to her 
daily environment.


CONCLUSION OF LAW

The criteria for entitlement to an increased rate of DIC 
benefits based upon the need for the regular aid and 
attendance of another person have been met. 38 U.S.C.A. 
§§ 1311(c), 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where an otherwise eligible surviving parent of a wartime or 
peacetime veteran is in need of regular aid and attendance, 
the monthly rate of DIC shall be increased.  A claimant is 
considered to be in need of regular aid and attendance if she 
is: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to five degrees or less; (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for regular aid 
and attendance. 38 U.S.C.A. § 1311(c); 38 C.F.R. § 3.351.

Determinations as to need for regular aid and attendance must 
be based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress /herself or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aids; inability 
of the claimant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, but it must be logical to 
infer there is a threshold requirement that at least one of 
the enumerated factors must be present.  See Turco v. Brown, 
9 Vet. App. 222, 224 (1996).

The appellant alleges that she cannot manage on her own, and 
she is desperately in need of help as her physical 
disabilities are increasing. 

The appellant's disabilities include congestive heart 
failure, hypertension, hip fracture, kyphoscoliosis with 
resulting restrictive lung disease, and severe osteoporosis.  
In March 2001, her private physician noted that she could not 
walk without a walker, was permanently confined to home, was 
unable to leave home for short distances unattended, and was 
not physically or mentally able to protect herself, spent 
approximately 8 hours in bed, and depended on her family for 
transportation.  The physician stated that she was able to 
cook and clean, but that she was homebound.  However, in a 
February 2003 report, the appellant's private physician 
indicated that the appellant was not competent, was able to 
attend to her normal activities of daily living, but had no 
significant physical activity.  The private physician further 
noted that she used a walker for ambulation, was permanently 
confined to home, was unable to leave home for short 
distances unattended, was not physically or mentally able to 
protect herself, and spent approximately 12-14 hours in bed.

Based on the above evidence, the Board concludes that the 
appellant is entitled to an increased rate of DIC benefits 
due to the need for regular aid and attendance as she 
requires care or assistance on a regular basis to be 
protected from hazards or dangers incident to her daily 
environment.  

The Veterans Claims Assistance Act of 2000

Recently enacted legislation expanded the duty of Department 
of Veterans Affairs (VA) to notify the appellant and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The Board has considered the veteran's claim with 
respect to the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue which would result 
from a remand solely to allow the RO to apply the VCAA would 
not be justified.


ORDER

An increased rate of DIC for the veteran's surviving parent 
based on the need for the regular aid and attendance of 
another person is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

